Case 2:13-cr-00193-GZS Document 505 Filed 04/22/21 Page 1 of 1                   PageID #: 2936




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

   GLENN MURCHISON,                              )
                                                 )
                          Petitioner,            )
          v.                                     )      No. 2:13-cr-00193-GZS
                                                 )          2:20-cv-00222-GZS
   UNITED STATES OF AMERICA,                     )
                                                 )
                          Respondent             )


                          ORDER AFFIRMING THE
               RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


          No objections having been filed to the Magistrate Judge's Recommended Decision

   (ECF No. 504) filed March 18, 2021, the Recommended Decision is AFFIRMED.

          Accordingly, it is ORDERED that:

          1. Petitioner’s Motion for habeas relief pursuant to 28 U.S.C. § 2255 (ECF 467)

               is hereby DENIED;

          2. A certificate of appealability pursuant to Rule 11 of the Rules Governing

               Section 2255 Cases is DENIED because there is no substantial showing of the

               denial of a constitutional right within the meaning of 28 U.S.C. § 2253(c)(2).



                                                        _/s/ George Z. Singal        __
                                                        United States District Judge

   Dated this 22nd day of April, 2021.
